Title: To Alexander Hamilton from William Ellery, 26 August 1793
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] August 26, 1793. “I have received your Circular Letter to the Collectors of the Customs containing an Instruction concerning contraventions of our neutrality, which instruction I shall cause to be executed in this District, as far as it is in my power with the greatest vigilance activity, care and impartiality. I have written to the Surveyors in this district and shall send them copies of your letter and of the Rules adopted by the President of the United States. Inclosed is a copy of a letter I wrote to the Collector for the District of Newyork on the 23d. of July last respecting the Brig Enterprize of Bristol Samuel Slocum formerly commander, also copies of the same papers of which I transmitted copies to him.… I have recd. a letter from Col. Lamb dated 21st Augt. 1793 in which he writes that ‘In consequence of the information contained in your letters respectg. the conduct of the former owners, and the Captain of the Brigantine Enterprize of Bristol, I have seized the Vessel, and I wish to be informed as early as possible, in what manner the charge of smuggling goods from on board the said Brigantine can be supported, and the delinquency proved.’ I have written to him by this Post and the substance of my letter is that I expect the person who copied the account of the Cargo returned in the Enterprize, a copy of which copy I had transmd. to him will swear that his copy was a true one of the original acct.… and that the date of the Acct. would show that the articles therein mentioned were impd. in the Brig Enterprize in 1790. That I had sent him a copy of the Dec͠n of William Barker, who sailed for the West Indias a few days after I obtained it, and who I am informed will swear to it upon his return, and that his testimony would corroborate the evidence that the Account would afford and put the matter out of doubt. That in order to take the deposition of the person who copied the Acct. of the Cargo of the Enterprize it was necessary that I should be furnished with a copy of the Libel.…”
